DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
FPDs CN 108368629 and CN 108368628 on the Examiner-initialed IDS corresponding to the IDS filed on 27 October 2021 (at Sheet 2 of 4) have been crossed out because they repeat citations presented on this same IDS (at Sheet 1 of 4). FPD WO2009107918 on the Examiner-initialed IDS corresponding to the IDS filed on 27 October 2021 (at Sheet 2 of 4) has been crossed out because no document with this document number, publication date, and patentee name could be identified. It appears that two copies of the IDS filed on 9 February 2022 were submitted by applicant. Only one corresponding Examiner-initialed IDS is returned.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,950,828 (reference patent) in view of Ohmura et al. EP 1 498 963. Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding Claims 1 and 8, the sheet of this instant application relates to sheet to be made into container and made into container and to method of making sheet to be made into container. Ohmura teaches steel sheet is made into battery container (paragraphs 40-42). The claims in the reference patent do not require second nickel plating layer. Ohmura teaches that steel sheet to be used for battery container may be coated on both sides with Ni layer (Table 1). It would have been obvious to one of ordinary skill in the art at the time of filing to claim a sheet to be made into a container with second Ni layer on second side since Ohmura teaches that Ni layer on both sides is effective for steel sheet to be used as battery container. The Fe-Ni diffusion layer thicknesses overlap.  The total amount of Ni abuts rendering obvious claimed amounts since properties would be expected to be the same. See MPEP 2144.04.  Regarding Claims 3-5, these features are the same or implied in respective Claims 2-4 of the reference patent.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,873,061 (reference patent) in view of Ohmura et al. EP 1 498 963. Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding Claims 1 and 6, the sheet of this instant application relates to sheet to be made into container and made into container and to method of making sheet to be made into container. Ohmura teaches steel sheet is made into battery container (paragraphs 40-42). The claims in the reference patent do not require second nickel plating layer. Ohmura teaches that steel sheet to be used for battery container may be coated on both sides with Ni layer (Table 1). It would have been obvious to one of ordinary skill in the art at the time of filing to claim a sheet to be made into a container with second Ni layer on second side since Ohmura teaches that Ni layer on both sides is effective for steel sheet to be used as battery container. The Fe-Ni diffusion layer thicknesses abut rendering obvious claimed amounts since properties would be expected to be the same. See MPEP 2144.05.  The total amount of Ni overlaps.  Regarding Claims 3-5, these features are the same or implied in respective Claims 2-4 of the reference patent. Regarding Claim 8, the temperature of heating abuts at 450 degrees centigrade, rendering obvious the claimed range since the resulting properties would be expected to be the same. See MPEP 2144.05.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,196,114 (reference patent) in view of Ohmura et al. EP 1 498 963. Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding Claims 1 and 8, the sheet of this instant application relates to sheet to be made into container and made into container and to method of making sheet to be made into container. Ohmura teaches steel sheet is made into battery container (paragraphs 40-42). The claims in the reference patent do not require second nickel plating layer. Ohmura teaches that steel sheet to be used for battery container may be coated on both sides with Ni layer (Table 1). It would have been obvious to one of ordinary skill in the art at the time of filing to claim a sheet to be made into a container with second Ni layer on second side since Ohmura teaches that Ni layer on both sides is effective for steel sheet to be used as battery container. The Fe-Ni diffusion layer thicknesses overlap.  The total amount of Ni overlaps. Regarding Claims 2 and 3, these features are the same in respective Claims 2 and 3 of the reference patent. Regarding Claim 4, this feature is claimed at Claim 1 in the reference patent.
Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/162,667(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding Claims 1 and 8, the sheet of this instant application relates to sheet to be made into container and made into container and to method of making sheet to be made into container. The Fe-Ni diffusion layer thicknesses overlap.  The total amount of Ni abuts rendering obvious claimed amounts since properties would be expected to be the same. See MPEP 2144.05.  Regarding Claims 3-5, these features are the same or implied in respective Claims 3-5 of the reference patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/018,675 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding Claims 1 and 8, the sheet of this instant application relates to sheet to be made into container and made into container and to method of making sheet to be made into container. The Fe-Ni diffusion layer thicknesses abut rendering obvious claimed amounts since properties would be expected to be the same. See MPEP 2144.05.  The total amount of Ni overlaps rendering obvious claimed range.  Regarding Claims 3-5, these features are the same or implied in respective Claims 2-4 of the reference patent. Regarding Claim 8, the temperature of heating abuts at 450 degrees centigrade, rendering obvious the claimed range since the resulting properties would be expected to be the same. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, it is unclear how to reconcile the meaning of the range of iron-nickel diffusion layer of previous Claim 1 being 0.04 to 0.31 microns with the range of Claim 5 being 0.05 to 2.7 microns. Are these “iron-nickel diffusion” layers characterized in the same manner, such as by using D1 and D2 criteria of Claim 1? If not, what definition is being used in Claim 5?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Previous Claim 1 may limit the thickness of iron-nickel diffusion layer to 0.04 to 0.31 microns, in which case the broader range of Claim 5 would not further limit that range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container and battery having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 9.1 grams per square meter for 450 degrees centigrade at 60 seconds and by depositing Ni layer at 9.1 grams per square meter for 600 degrees centigrade at 30 seconds, among other amounts and treatments being claimed and demonstrated. See Ohmura (Claim 2; Table 1, Exs. 7 and 8; CE 1 and 2; and paragraphs 24 and 25). Comparison between treatments in Ohmura and comparable treatments in the Specification demonstrate that the claimed depth difference of Claims 1 and 8 and thickness of Claim 5, the grain size of Claim 2, the thickness of Claim 3, and the hardness of Claim 4 would be expected to be obtained. See Specification (Tables 1-3; Ex. 11, among others). Thus, the articles of Ohmura are expected to be the same as or substantially the same as those encompassed by the claims. Regarding Claims 6 and 7, Ohmura teaches making container LR6 and making battery (paragraphs 40-46). LR6 is cylindrical bottomed can. See Panasonic Industrial aa (LR6XWA) (pages 1 and 2) (cited on IDS filed on 27 October 2021; Sheet 3 of 4).
Claim Rejections - 35 USC § 103
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as obvious over Ohmura et al. EP 1 498 963. Ohmura teaches steel sheet for battery container and battery having Ni layer and Ni-Fe diffusion layer thereon formed by depositing Ni layer at 18 grams per square meter for 450 degrees centigrade at 60 seconds and for 600 degrees centigrade at 30 seconds, among other amounts and treatments being claimed and demonstrated. See Ohmura (Claim 2; Table 1, Exs. 7 and 8; CE 1 and 2; and paragraphs 24 and 25). Comparison between treatments in Ohmura and comparable treatments in the Specification demonstrate that the claimed depth difference of Claims 1 and 8 and thickness of Claim 5, the grain size of Claim 2, the thickness of Claim 3, and the hardness of Claim 4 would be expected to be obtained. See Specification (Tables 1-3; Ex. 11, among others). Nevertheless, to the extent that there are slight differences, it would have been obvious to one of ordinary skill in the art at the time of filing to vary the conditions in terms of amount of Ni and time and temperature of heat treatment as guided by Ohmura expressly and from those of the examples since Ohmura teaches that a wide range of conditions can be effectively utilized. In doing so, conditions directly overlapping those used by applicant would also be obtained and/or conditions closer to those used by applicant would also be obtained. Thus, further in these circumstances, these articles and methods further suggested by Ohmura would be expected to be the same as or substantially the same as those encompassed by the claims. Regarding Claims 6 and 7, Ohmura teaches making container LR6 and making battery (paragraphs 40-46). LR6 is cylindrical bottomed can. See Panasonic Industrial AA (LR6XWA) (pages 1 and 2) (cited on IDS filed on 27 October 2021; Sheet 3 of 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
30 August 2022